535 So. 2d 718 (1989)
William Ezra WILLINGHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 88-451.
District Court of Appeal of Florida, Fifth District.
January 5, 1989.
James B. Gibson, Public Defender, and Barbara L. Condon, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Belle B. Turner, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
This is an appeal from convictions for attempted second degree murder and use of a firearm while attempting to commit the murder. The attempted second degree murder was reclassified to a first degree felony because of the use of a firearm. § 775.087, Fla. Stat. (1987). Since a defendant cannot be subjected to multiple punishment for the same offense, the use of a firearm conviction must be reversed. U.S. Const. Amend. V; Fla. Const. Art. I, § 9. The sentence is not materially affected and no other point on appeal warrants a remand.
The conviction for use of a firearm is reversed and all other convictions and the sentence are affirmed.
AFFIRMED IN PART AND REVERSED IN PART.
SHARP, C.J., and DAUKSCH and COBB, JJ., concur.